Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1 -26 are allowed.

The following is an examiner’s statement of reasons for allowance:

The applicant’s arguments on page 11 first complete paragraph, page 13 first complete paragraph, page 15 line 20 – page 16 line 3 are found to be persuasive. Therefore the claims are considered to distinguish over the cited prior art of record. Thus the claims are considered to be allowable over the prior art of record.

Additionally, the features of the explicitly claimed limitations claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole does the above limitations determine allowability.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616